IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-20923
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

AL SEVESTER CONERLY,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-522-1
                       - - - - - - - - - -
                        September 19, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Al Sevester Conerly appeals the order of restitution in the

amount of $47,793.79, that was imposed as part of his sentence

for theft of property in interstate commerce, in violation of

18 U.S.C. § 659.    He argues that because the value of the

computers he stole was only $33,377.48, the order was an abuse of

discretion.    Conerly misconstrues the governing statute, which

provides for restitution due to damage to or loss of property.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20923
                                 -2-

18 U.S.C. § 3663A(b)(1).    While the stolen goods worth $33,377.48

were not returned to the victim, the remainder of the shipment of

computers was returned.    Part of that shipment was damaged by

Conerly.   Restitution in the amount of $33,377.48 for the

unreturned computers was proper as was restitution for the

difference between the value of the remainder of the shipment

when Conerly took possession of it and its value when it was

recovered and returned to the victim of his theft, i.e.,

$14,416.31.   18 U.S.C. § 3663A(b)(1)(B).    The Under 18 U.S.C.

§ 3663A(b)(1)(B), the victim was entitled to recover “the greater

of the value of the property [the entire shipment was worth

$521,436.10] on the date of the damage [or] loss . . . or the

value of the property [$521,436.10] on the date of sentencing,

less the value (as of the date the property is returned) of any

part of the property that is returned.”     18 U.S.C.

§ 3663A(b)(1)(B).   The restitution calculation is the same under

either prong of subsection (b)(1)(B).      The district court did not

abuse its discretion in ordering restitution in the amount of

$47,793.79.   See United States v. Hughey, 147 F.3d 423, 436 (5th

Cir. 1998).

     AFFIRMED.